Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 22, 2016

                                       No. 04-16-00206-CV

                 IN THE INTEREST OF J.G.A. AND M.A.A., CHILDREN,
                                   Appellants

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01023
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

        In this accelerated appeal of the March 22, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due on May 5, 2016. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first, second, and third motions for extension of time to file the brief; the brief was
due on June 17, 2016. On June 20, 2016, citing his wife’s recent hospitalization, Appellant’s
counsel filed a fourth motion for extension of time to file the brief until June 23, 2016, for a total
extension of forty-nine days. See id. R. 38.6(d). On June 21, 2016, Appellant filed the brief.
       Appellant’s motion is GRANTED; her brief is deemed timely filed.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court